DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Claims Status

2.	The response filed on 06/21/2022 has been entered and made of record.
3.	Claims 1, 6, 18, 23, 35, 40 and 52  have been amended.
4.	Claims 2, 19 and 36 are cancelled.
5.	Claims 1, 3-18, 20-35 and 37-52 are currently pending.

      Response to Arguments
6.	The applicant's arguments filed on 06/21/2022 regarding claims 1, 3-8, 10-12, 15-18, 20-25, 27-29, 32-35, 37-42, 44-46, 49-52 have been fully considered but they are not persuasive. The rejection has been revised and set forth below according to the amended claims. Although a new ground of cited paragraphs has been used to address the limitations that have been amended to independent claims, a response is considered necessary for several of applicant’s arguments/remarks since the cited references, Yu in view of Nory will continue to be used to meet new claimed limitations.
Regarding claims 1, 18, 35, 44 and 52, applicant argued that Yu does not disclose “monitoring for communications by the first group of cells operating in first frequency resources based on the first DRX configuration parameters”; and “monitoring for communications by the second group of cells operating in second frequency resources based on the second DRX configuration parameters”. (Applicant, page 14-15, Remarks Made in an Amendment dated 06/21/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Yu discloses:
“Operation S401. A network device configures N DRX configurations, where the N DRX configurations respectively correspond to N groups of carriers, and N is an integer greater than or equal to 2” (Figs. 4, 5, paragraph [0135]). 
“In one embodiment, the network device configures parameters in the N DRX configurations. A parameter configured in each of the N configured DRX configurations includes at least one of the following items: an on duration timer, a DRX cycle, a DRX-inactivity timer, a DRX-retransmission timer, and a DRX start location offset value” (Figs. 4, 5, paragraph [0136]). 
“In one embodiment, when configuring DRX start location offset values of the N DRX configurations, the network device configures a plurality of DRX start location offset values of the plurality of DRX configurations to be the same” (Figs. 4, 5, paragraph [0146]). 
“Because different carriers work independently, the carriers do not interfere with each other. In specific implementation, for a plurality of DRX configurations, the network device may establish a correspondence between different DRX configurations and different carriers based on a carrier aggregation technology or a multi-carrier technology, so that each DRX configuration corresponds to one group of carriers ” (Figs. 4, 5, paragraph [0155]). 
“Operation S404. When the DRX status of the terminal device is the active state, if the M groups of carriers in the N groups of carriers are activated carriers, the terminal device monitors the physical downlink control channel on the specified carrier based on the M DRX configurations corresponding to the M groups of carriers, where the specified carrier is some groups or all groups of the M groups of carriers, and M is a positive integer less than or equal to N” (Figs. 4, 5, paragraph [0166]). 
“For example, FIG. 5 shows a process in which a terminal device simultaneously uses three activated DRX configurations in an overlay manner. In FIG. 5, a DRX cycle of a first DRX configuration is T, and a running period of an on duration timer of the first DRX configuration is represented by F1. A DRX cycle of a second DRX configuration is 2T, and a running period of an on duration timer of the second DRX configuration is represented by F2. A DRX cycle of a third DRX configuration is 3T, and a running period of an on duration timer of the third DRX configuration is represented by F3. Based on the foregoing description that the DRX status of the terminal device is the active state, in FIG. 5, “ON” is used to mark duration in which the terminal device is in the active state” (Figs. 4, 5, paragraph [0169]). 
“In one embodiment, the terminal device monitors a physical downlink control channel on a specified carrier based on M DRX configurations corresponding to M groups of carriers. In a running period of an inactivity timer of any of the M DRX configurations, the terminal device detects the physical downlink control channel on a carrier corresponding to the DRX configuration. When successfully demodulating first transmitted data belonging to the terminal device, the terminal device starts or restarts an inactivity timer of another DRX configuration. In one embodiment, the terminal device may start or restart an inactivity timer corresponding to any one of the M DRX configurations” (Figs. 4, 5, paragraph [0171]). 
“When the first attribute is the physical layer resource use attribute, the network device establishes a correspondence between a plurality of DRX configurations and numerology profiles, determines that each DRX configuration corresponds to one type of numerology profile; and sends, to the terminal device, the plurality of DRX configurations for which a correspondence is established with the numerology profiles. The numerology profile is used to limit another carrier attribute or a quantity of carriers in a group of carriers corresponding to each DRX configuration. For example, the numerology profile herein may specifically include at least one of the following: a resource cycle (for example, the cycle is 1 ms, 2 ms, 5 ms, one TTI length, or two TTI lengths), a transmission time interval (transmission time interval, TTI) length (for example, a TTI of 1 ms, a TTI of 0.5 ms, a TTI length of two OFDM symbols, a TTI length of one OFDM symbol), a subcarrier spacing (for example, 15 KHz or 60 KHz), a coding scheme (for example, whether a turbo code, a low-density parity-check (low-density parity-check, LDPC) code, or a polar polar code is used), a multiple access manner (for example, OFDM, code division multiple access (code division multiple Access, CDMA)), a quantity of carriers occupied in frequency domain (for example, 12 subcarriers or 15 subcarriers), whether to perform a frequency domain retransmission (if the frequency domain retransmission is performed, the numerology profile further includes a quantity of frequency domain retransmissions), and whether to perform a time domain retransmission (if the time domain retransmission is performed, the numerology profile further includes a quantity of time domain retransmissions)” (paragraph [0182]). 
“In FIG. 6, a first DRX configuration corresponds to a numerology 1, a DRX cycle of the first DRX configuration is T, and a running period of an on duration timer of the first DRX configuration is represented by F1. A second DRX configuration corresponds to a numerology 2, a DRX cycle of the second DRX configuration is 2T, and a running period of an on duration timer of the second DRX configuration is represented by F2” (paragraph [0184]). 
Accordingly (based on the above cited disclosure), Yu discloses each DRX configuration corresponds to one group of carriers. The plurality of DRX configurations for which a correspondence is established with the numerology profiles. The numerology profile is used to limit another carrier attribute or a quantity of carriers in a group of carriers corresponding to each DRX configuration. Figure 6 illustrates a first DRX configuration corresponds to a numerology 1 and a second DRX configuration corresponds to a numerology 2. 
Clearly, Yu teaches “monitoring for communications by the first group of cells operating in first frequency resources based on the first DRX configuration parameters” and “monitoring for communications by the second group of cells operating in second frequency resources based on the second DRX configuration parameters”.
The applicant further argued that Nory does not “monitoring for communications by the first group of cells operating in first frequency resources based on the first DRX configuration parameters”; and “monitoring for communications by the second group of cells operating in second frequency resources based on the second DRX configuration parameters”. (Applicant, page 14-15, Remarks Made in an Amendment dated 06/21/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Nory discloses:
“According to embodiments herein, the first 12 or the second 13 radio network node transmits a wake-up signal (WUS) e.g. a reference signal or a paging signal, with a multibit indication. The multibit indication comprises a first bit indicating to start or not to start, for a first cell, an on-duration timer at one or more of the next occurrence of an on-duration, and a second bit indicating to apply dormancy or non-dormancy behavior on a second cell at the next occurrence of an on-duration for the second cell. The multibit indication indicates whether the wake-up signal is for a first cell, e.g. a first serving cell such as a primary cell, or a second cell, e.g. a secondary serving cell such as a secondary cell. The UE 10 receives the multibit indication and performs an action, e.g. initiate a timer for being on-duration, based on the multibit indication” (paragraph [0052]). 
“The UE 10 may receive configuration information, with multiple DRX configurations, with one DRX configuration per group of cells, and may monitor a DCI format, i.e. the WUS signal, outside Active time, the DCI format having one or more fields i.e. indications, each field indicating information related to DRX configuration for a group of cells. The UE 10 may detect a DCI format outside active time, and may perform the following actions: a first action associated with DRX functionality based on a value of a first bit in the detected DCI format for the first group of cells, and a second action associated with DRX functionality based on a value of a second bit in the detected DCI format for a second group of cells. The first action may be to start or not start an on-duration timer at the next occurrence of on-duration based on the value of a first bit in the detected DCI format for the first DRX configuration. The second action may be to start or not start an on-duration timer at the next occurrence of on-duration based on the value of a second bit in the detected DCI format for the second DRX configuration. The on-duration timer may be started at next on-duration instance according to DRX pattern if the first bit indicates ‘wake-up’ or ‘On’. The on-duration timer may be started at next on-duration instance according to DRX pattern if the second bit indicates ‘wake-up’ or ‘On’. The first group of cells may be belong to frequency range 1 and have a first DRX configuration, and the second group of cells may belong to frequency range 2 and have a second DRX configuration ” (paragraph [0063]). 
“FIG. 3c shows an example with multi-bit indication in WUS. When WUS is not detected, the on-duration timer is not started. When WUS is detected, and the bit corresponding to Pcell (e.g. first bit in the indication set to 1) may indicate the UE 10 to start the corresponding on-duration timer. The bit corresponding to Scell 1 (e.g. 2nd bit in the indication set to 1) may indicate to the UE 10 to go to non-dormancy behavior at the beginning of the on-duration. The bit corresponding to Scell 2 (e.g. 3rd bit in the indication set to 0) may indicate to the UE 10 to go to dormancy behavior at the beginning of the on-duration. When Active time ends, the UE 10 may go to DRX on all cells” (paragraph [0087]). 
Accordingly (based on the above cited disclosure), Yu discloses that the UE receives configuration information, with multiple DRX configurations, with one DRX configuration per group of cells, and may monitor a DCI format, i.e. the WUS signal. The on-duration timer (a monitoring period timer) may be started at next on-duration instance according to DRX pattern if the first bit indicates ‘wake-up’ or ‘On’. The first group of cells may be belong to frequency range 1 and have a first DRX configuration, and the second group of cells may belong to frequency range 2 and have a second DRX configuration. 
It is clear that Nory also teaches “monitoring for communications by the first group of cells operating in first frequency resources based on the first DRX configuration parameters” and “monitoring for communications by the second group of cells operating in second frequency resources based on the second DRX configuration parameters”.
Regarding Claims 3-8, 10-12, 15-17, 20-25, 27-29, 32-34, 37-42,44-46 and 49-51, the features that Applicant’s arguing are disclosed by Yu in combination with Nory as responded above for a similar rationale as that discussed. The dependent claims 3-8, 10-12, 15-17, 20-25, 27-29, 32-34, 37-42,44-46 and 49-51 are not patentable according to the solid prior art teachings.
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. 
Clarifying fundamental difference between applicant’s functionality and the cited reference’s by incorporating the allowable subject matter indicated in this office action  could overcome the current outstanding rejection (The examiner believes a more favorable outcome may occur if  the applicant amends each independent claims by incorporating the features of objected claims 9, 13-14, 26, 3-31, 43 and 47-48).

	35 USC § 112 (f) Claim Limitations Analysis
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

8.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claims 35-51 have been analyzed under 35 U.S.C. 112, sixth paragraph. 
Regarding claims 35, 42, 43 and 44-50 the limitations that recite(s) “means for receiving ….”;“means for monitoring…..” ; “means for  triggering…..”; “means for activating……”; “means for halting….”;  “means for restarting….”; “means for reporting…”; and “means for starting……” are being treated in accordance with 112(f) because the functions of “receiving”, “monitoring”, “triggering”, “activating”, “halting”, “restarting”, “reporting” and “starting” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions.
Regarding the above claims limitations, the corresponding structure can be found on Figs. 2, 6 (Fig. 2 shows a block diagram illustrating an example base station (BS) and an example user equipment (UE) in accordance with some aspects of the present disclosure; and Fig. 6 illustrates a communications device 600 that may include various components (e.g., corresponding to means-plus-function components) configured to perform operations for the techniques disclosed herein, such as the operations illustrated in Fig. 4; various illustrative components, logic, logical blocks, modules, circuits, operations and algorithm processes described in connection with the implementations disclosed herein may be implemented as electronic hardware, firmware, software, or combinations of hardware, firmware or software, including the structures disclosed in this specification and the structural equivalents thereof); paragraphs [0028], [0029],[0030], [0032], [0053] and [0063] in specification.
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
11.	Claims 1, 3, 10, 11, 12, 18, 20, 27, 28, 29, 35, 37, 44, 45, 46 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2020/0120596 A1), hereinafter “Yu” in view of Nory et al. (US 2021/0092681 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/902,428 filed on 09/19/2019), hereinafter “Nory”.
	Regarding claim 1, Yu discloses a method for wireless communications by a user equipment (UE) (Figs. 4-5, process in which a terminal device simultaneously uses three activated DRX configurations), comprising: 
receiving first discontinuous reception (DRX) configuration parameters (Figs. 4-5, paragraphs [0135], [0136], [0146], parameter configured in each of the N configured DRX configurations includes at least one of the following items: an on duration timer, a DRX cycle, a DRX-inactivity timer, a DRX-retransmission timer, and a DRX start location offset values) for communications with a first group of cells (Figs. 4-5, paragraphs [0135], [0136], [0146], N DRX configurations respectively correspond to N groups of carriers) and second DRX configuration parameters for communications with a second group of cells (Figs. 4-5, paragraphs [0135], [0136], [0146], N DRX configurations respectively correspond to N groups of carriers), wherein the first DRX configuration parameters (Figs. 4-5, paragraphs [0135], [0136], [0146], parameter configured in each of the N configured DRX configurations includes at least one of the following items: an on duration timer, a DRX cycle, a DRX-inactivity timer, a DRX-retransmission timer, and a DRX start location offset values) and the second DRX configuration parameters share common starting time parameters (Figs. 4-5, paragraphs [0135], [0136], [0146], DRX start location offset values of the plurality of DRX configurations to be the same); 
monitoring for communications by the first group of cells operating in first frequency resources (Figs. 4-5, paragraphs [0166], [0169], [0171], [0182], [0184], monitoring a physical downlink control channel on a specified carrier based on M DRX configurations corresponding to M groups of carriers)  based on the first DRX configuration parameters (Figs. 4-5, paragraphs [0166], [0169], [0171], [0182], [0184],  DRX cycle of a first DRX configuration is T, and a running period of an on duration timer of the first DRX configuration is represented by F1); and 
monitoring for communications by the second group of cells operating in second frequency resources (Figs. 4-5, paragraphs [0166], [0169], [0171], [0182], [0184], monitoring a physical downlink control channel on a specified carrier based on M DRX configurations corresponding to M groups of carriers)  based on the second DRX configuration parameters (Figs. 4-5, paragraphs [0166], [0169], [0171], [0182], [0184],  DRX cycle of a second DRX configuration is 2T, and a running period of an on duration timer of the second DRX configuration is represented by F2).
While Yu implicitly refers to “first group of cells”, “first frequency resources based on the first DRX configuration parameters”, and “second group of cells”, “second frequency resources based on the second DRX configuration parameters” (Figs. 4-5, paragraphs [0135], [0136], [0146], [0166], [0169], [0171]), Nory from the same or similar field of endeavor explicitly discloses first group of cells, first frequency resources based on the first DRX configuration parameters, and second group of cells, second frequency resources based on the second DRX configuration parameters (Fig. 2b, paragraph [0063], configuration information, with multiple DRX configurations, with one DRX configuration per group of cells; first group of cells may be belong to frequency range 1 and have a first DRX configuration, and the second group of cells may belong to frequency range 2 and have a second DRX configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “first group of cells, first frequency resources based on the first DRX configuration parameters, and second group of cells, second frequency resources based on the second DRX configuration parameters” as taught by Nory, in the system of Yu, so that it would provide a mechanism that improves the performance in the wireless communication network addressing the UE behavior in case of simultaneous configuration of wake-up signal (WUS) and multiple discontinuous reception (DRX) configurations within one cell group (Nory, paragraph [0024]).

Regarding claim 3, Yu in view of Nory disclose the method according to claim 1.
Nory further discloses the first frequency resources comprise a first set of frequency bands and the second frequency resources comprise a second set of frequency bands (Fig. 2b, paragraph [0063], first group of cells may be belong to frequency range 1 and have a first DRX configuration, and the second group of cells may belong to frequency range 2 and have a second DRX configuration)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first frequency resources comprise a first set of frequency bands and the second frequency resources comprise a second set of frequency bands” as taught by Nory, in the system of Yu, so that it would provide a mechanism that improves the performance in the wireless communication network addressing the UE behavior in case of simultaneous configuration of wake-up signal (WUS) and multiple discontinuous reception (DRX) configurations within one cell group (Nory, paragraph [0024]).

Regarding claim 10, Yu discloses receiving a DRX media access control (MAC) control element (CE) from one of a plurality of cells (paragraph [0116], receiving the DRX media access control command); and
restarting a DRX short cycle timer for the cells operating on the first and the second frequency resources (paragraphs [0117], [0119], DRX short cycle timer is started or restarted in two cases).
While Yu implicitly refers to “responsive to receiving the DRX MAC CE, halting DRX monitoring period and inactivity timers for cells operating on the first and the second frequency resources”, Nory from the same or similar field of endeavor explicitly discloses responsive to receiving the DRX MAC CE (Figs. 2b, 3b, 3c, paragraphs [0052], [0086], [0101], [0102], multibit indication comprises a first bit indicating to start or not to start, for a first cell, an on-duration timer at one or more of the next occurrence of an on-duration, and a second bit indicating to apply dormancy or non-dormancy behavior on a second cell at the next occurrence of an on-duration for the second cell), halting DRX monitoring period and inactivity timers for cells operating on the first and the second frequency resources (Figs. 2b, 3b, 3c, paragraphs [0052], [0086], [0101], [0102], on-duration timer for an on-duration corresponding to a DRX configuration is not started, the UE 10 may skip that on-duration and may stay in DRX  for the group of cells associated with the DRX configuration; when in DRX, the UE 10 may stop PDCCH monitoring on all the serving cells associated with the DRX configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “responsive to receiving the DRX MAC CE, halting DRX monitoring period and inactivity timers for cells operating on the first and the second frequency resources” as taught by Nory, in the system of Yu, so that it would provide a mechanism that improves the performance in the wireless communication network addressing the UE behavior in case of simultaneous configuration of wake-up signal (WUS) and multiple discontinuous reception (DRX) configurations within one cell group (Nory, paragraph [0024]).
Regarding claim 11, Yu discloses receiving a DRX media access control (MAC) control element (CE) from one of a plurality of cells (paragraph [0116], receiving the DRX media access control command).
While Yu implicitly refers to “halting DRX monitoring period and inactivity timers for cells operation on one of the first or second frequency resources based on a frequency band of the one of the plurality of cells from which the DRX MAC CE was received”, Nory from the same or similar field of endeavor explicitly discloses halting DRX monitoring period and inactivity timers for cells operation on one of the first or second frequency resources based on a frequency band of the one of the plurality of cells from which the DRX MAC CE was received (Figs. 2b, 3b, 3c, paragraphs [0052], [0086], [0101], [0102], on-duration timer for an on-duration corresponding to a DRX configuration is not started, the UE 10 may skip that on-duration and may stay in DRX  for the group of cells associated with the DRX configuration; when in DRX, the UE 10 may stop PDCCH monitoring on all the serving cells associated with the DRX configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “halting DRX monitoring period and inactivity timers for cells operation on one of the first or second frequency resources based on a frequency band of the one of the plurality of cells from which the DRX MAC CE was received” as taught by Nory, in the system of Yu, so that it would provide a mechanism that improves the performance in the wireless communication network addressing the UE behavior in case of simultaneous configuration of wake-up signal (WUS) and multiple discontinuous reception (DRX) configurations within one cell group (Nory, paragraph [0024]).

Regarding claim 12, Yu in view of Nory disclose the method according to claim 1.
While Yu implicitly refers to “receiving a DRX media access control (MAC) control element (CE) from one of a plurality of cells, the DRX MAC CE including an indication of cells for which the DRX MAC CE is applicable; and responsive to receiving the DRX MAC CE, halting DRX monitoring period and inactivity timers for the indicated cells”, Nory from the same or similar field of endeavor explicitly discloses receiving a DRX media access control (MAC) control element (CE) from one of a plurality of cells, the DRX MAC CE including an indication of cells for which the DRX MAC CE is applicable (Figs. 2b, 3b, 3c, paragraphs [0052], [0086], [0101], [0102], multibit indication comprises a first bit indicating to start or not to start, for a first cell, an on-duration timer at one or more of the next occurrence of an on-duration, and a second bit indicating to apply dormancy or non-dormancy behavior on a second cell at the next occurrence of an on-duration for the second cell); and responsive to receiving the DRX MAC CE, halting DRX monitoring period and inactivity timers for the indicated cells (Figs. 2b, 3b, 3c, paragraphs [0052], [0086], [0101], [0102], on-duration timer for an on-duration corresponding to a DRX configuration is not started, the UE 10 may skip that on-duration and may stay in DRX  for the group of cells associated with the DRX configuration; when in DRX, the UE 10 may stop PDCCH monitoring on all the serving cells associated with the DRX configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a DRX media access control (MAC) control element (CE) from one of a plurality of cells, the DRX MAC CE including an indication of cells for which the DRX MAC CE is applicable; and responsive to receiving the DRX MAC CE, halting DRX monitoring period and inactivity timers for the indicated cells” as taught by Nory, in the system of Yu, so that it would provide a mechanism that improves the performance in the wireless communication network addressing the UE behavior in case of simultaneous configuration of wake-up signal (WUS) and multiple discontinuous reception (DRX) configurations within one cell group (Nory, paragraph [0024]).

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.

Regarding claim 35, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 37, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
Regarding claim 44, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 45, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.

Regarding claim 46, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.

Regarding claim 52, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

12.	Claims 4, 7, 21, 24, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2020/0120596 A1), hereinafter “Yu” in view of Nory et al. (US 2021/0092681 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/902,428 filed on 09/19/2019), hereinafter “Nory” in view of 3GPP TSG-RAN WG1 #96 (R1-1903016), hereinafter “3GPP’96”.
Regarding claim 4, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “the first and second DRX configuration parameters are set based on the first frequency resources and the second frequency resources such that a monitoring period is shorter for a higher frequency resource than for a lower frequency resource”.
However, 3GPP’96 from the same or similar field of endeavor discloses the first and second DRX configuration parameters are set based on the first frequency resources and the second frequency resources such that a monitoring period is shorter for a higher frequency resource than for a lower frequency resource (section 3.1.3, page 16, DRX configuration that has long DRX cycle and their ON duration and DRX inactivity timer can be set longer than those for FR1 cells to better handle randomness in the duration of data burst).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first and second DRX configuration parameters are set based on the first frequency resources and the second frequency resources such that a monitoring period is shorter for a higher frequency resource than for a lower frequency resource” as taught by 3GPP’96, in the combined system of Yu and Nory, so that it would provide benefit from a DRX configuration with short DRX cycles to meet the delay required, and short on duration and DRX inactivity timer to maximize power saving (3GPP’96, section 3.1.3, page 16).

Regarding claim 7, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “the first DRX configuration parameters include a first short DRX cycle timer and the second DRX configuration parameters include a second short DRX cycle timer, and wherein a length of the first and second short DRX cycle timers is set based on the first frequency resources and the second frequency resources”.
However, 3GPP’96 from the same or similar field of endeavor discloses the first DRX configuration parameters include a first short DRX cycle timer and the second DRX configuration parameters include a second short DRX cycle timer, and wherein a length of the first and second short DRX cycle timers is set based on the first frequency resources and the second frequency resources (section 3.1.3, page 16, DRX configuration that has long DRX cycle and their ON duration and DRX inactivity timer can be set longer than those for FR1 cells to better handle randomness in the duration of data burst).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first DRX configuration parameters include a first short DRX cycle timer and the second DRX configuration parameters include a second short DRX cycle timer, and wherein a length of the first and second short DRX cycle timers is set based on the first frequency resources and the second frequency resources” as taught by 3GPP’96, in the combined system of Yu and Nory, so that it would provide benefit from a DRX configuration with short DRX cycles to meet the delay required, and short on duration and DRX inactivity timer to maximize power saving (3GPP’96, section 3.1.3, page 16).

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 38, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 41, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
13.	Claims 5, 16, 17, 22, 33, 34, 39, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2020/0120596 A1), hereinafter “Yu” in view of Nory et al. (US 2021/0092681 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/902,428 filed on 09/19/2019), hereinafter “Nory” in view of EP 3893593 A1, hereinafter “Li”.
Regarding claim 5, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “the first and second DRX configuration parameters comprise a same starting offset and a long DRX cycle duration”.
However, Li from the same or similar field of endeavor discloses the first and second DRX configuration parameters comprise a same starting offset and a long DRX cycle duration (paragraph [0194], when two cycles, namely, a DRX-long cycle and a DRX-short cycle, are configured, two different groups of DRX-on durationTimer values are configured for a PCell and an SCell, DRX cycle lengths are the same, cycle frequencies are the same, a start position of on duration of the PCell is aligned with a start position of on duration of the SCell; optionally, DRX-on durationTimer values of different SCells may be the same or may be different).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first and second DRX configuration parameters comprise a same starting offset and a long DRX cycle duration” as taught by Li, in the combine system of Yu and Nory, so that it would provide a wireless communication method and a terminal device, to reduce a waste of power of the terminal device (Li, paragraph [0003]).

Regarding claim 16, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “starting a short DRX cycle timer when a DRX inactivity timer associated with the first group of cells expires and a DRX inactivity timer associated with the second group of cells is not running”.
However, Li from the same or similar field of endeavor discloses starting a short DRX cycle timer when a DRX inactivity timer associated with the first group of cells expires and a DRX inactivity timer associated with the second group of cells is not running (Fig. 3, paragraph [0113], when two cycles, namely, a DRX-long cycle and a DRX-short cycle, are configured, and when a DRX-inactivity timer of the terminal device on a carrier expires or when the terminal device has received the control information in on-duration of a carrier, a DRX-short cycle timer is started or restarted on the carrier, and a next cycle is changed to the DRX-short cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “starting a short DRX cycle timer when a DRX inactivity timer associated with the first group of cells expires and a DRX inactivity timer associated with the second group of cells is not running” as taught by Li, in the combine system of Yu and Nory, so that it would provide a wireless communication method and a terminal device, to reduce a waste of power of the terminal device (Li, paragraph [0003]).

Regarding claim 17, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “starting a short DRX cycle timer for the first group of cells based on expiry of a DRX inactivity timer associated with the first group of cells; and starting a short DRX cycle timer for the second group of cells based on expiry of a DRX inactivity timer associated with the second group of cells”.
However, Li from the same or similar field of endeavor discloses starting a short DRX cycle timer for the first group of cells based on expiry of a DRX inactivity timer associated with the first group of cells; and starting a short DRX cycle timer for the second group of cells based on expiry of a DRX inactivity timer associated with the second group of cells (Fig. 3, paragraph [0113], in an existing solution, when two cycles, namely, a DRX-long cycle and a DRX-short cycle, are configured, if a DRX-inactivity timer on a carrier expires, the terminal device starts or restarts DRX-short cycle timers on all carriers, and changes next cycles to the DRX-short cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “starting a short DRX cycle timer for the first group of cells based on expiry of a DRX inactivity timer associated with the first group of cells; and starting a short DRX cycle timer for the second group of cells based on expiry of a DRX inactivity timer associated with the second group of cells” as taught by Li, in the combine system of Yu and Nory, so that it would provide a wireless communication method and a terminal device, to reduce a waste of power of the terminal device (Li, paragraph [0003]).

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 33, the claim is rejected based on the same reasoning as presented in the rejection of claim 16.

Regarding claim 34, the claim is rejected based on the same reasoning as presented in the rejection of claim 17.
Regarding claim 39, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 50, the claim is rejected based on the same reasoning as presented in the rejection of claim 16.

Regarding claim 51, the claim is rejected based on the same reasoning as presented in the rejection of claim 17.

14.	Claims 6, 23 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2020/0120596 A1), hereinafter “Yu” in view of Nory et al. (US 2021/0092681 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/902,428 filed on 09/19/2019), hereinafter “Nory” in view of Wei (US 2015/0319691 A1), hereinafter “Wei”.
Regarding claim 6, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “the first and second DRX configuration parameters include a common short DRX cycle timer such that the UE operates in a same DRX cycle for the cells operating  in the first frequency resources and the cells operating in the second frequency resources”.
However, Wei from the same or similar field of endeavor discloses the first and second DRX configuration parameters include a common short DRX cycle timer such that the UE operates in a same DRX cycle for the cells operating  in the first frequency resources and the cells operating in the second frequency resources (Figs. 1-3, 4, paragraphs [0046], [0048], common on duration timer and/or DRX inactivity timer are set for the primary cell and each secondary cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first and second DRX configuration parameters include a common short DRX cycle timer such that the UE operates in a same DRX cycle for the cells operating  in the first frequency resources and the cells operating in the second frequency resources” as taught by Wei, in the combined system of Yu and Nory, so that it would provide saving the power of the mobile station, effectively work under carrier aggregation scenario relates to discontinuous reception in wireless communication system (Wei, paragraph [0020]).

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 40, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

15.	Claims 8, 25 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2020/0120596 A1), hereinafter “Yu” in view of Nory et al. (US 2021/0092681 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/902,428 filed on 09/19/2019), hereinafter “Nory” in view of Lee et al. (US 2015/0208462 A1), hereinafter “Lee”.
Regarding claim 8, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “triggering a scheduling request with respect to a cell; and responsive to triggering the scheduling request, activating DRX for serving cells configured with the first DRX configuration parameters but not configured with the second DRX configuration parameters”.
However, Lee from the same or similar field of endeavor discloses triggering a scheduling request with respect to a cell (Fig. 6, paragraphs [0058]-[0059], [0061], Scheduling Request is sent on PUCCH); and 
responsive to triggering the scheduling request, activating DRX for serving cells configured with the first DRX configuration parameters but not configured with the second DRX configuration parameters (Fig. 6, paragraphs [0058]-[0059], [0061], [0095], UE determines whether a shortDRX-Cycle is configured through the RRC signal and determines a starting point of the onDurationTimer in consideration of a drxStartOffset and a shortDRX-Cycle value in the received DRX configuration information when the shortDRX-Cycle is configured; the operation time of the onDurationTimer is determined by an onDurationTimer value determined in the DRX configuration information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “triggering a scheduling request with respect to a cell; and responsive to triggering the scheduling request, activating DRX for serving cells configured with the first DRX configuration parameters but not configured with the second DRX configuration parameters” as taught by Lee, in the combined system of Yu and Nory, so that it would provide a method of controlling onDuration for a DRX operation in a wireless communication system possible to prevent the UE from unnecessarily monitoring a PDCCH when a reconfigured DRX configuration from the eNB is received (Lee, paragraph [0015]).
Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 42, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

16.	Claims 15, 32 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2020/0120596 A1), hereinafter “Yu” in view of Nory et al. (US 2021/0092681 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/902,428 filed on 09/19/2019), hereinafter “Nory” in view of Nayeb Nazar et al. (US 2011/0249578 A1), hereinafter “Nazar”.
Regarding claim 15, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “reporting channel state information (CSI) to a plurality of cells based on a network-configured coding rate for reporting CSI for cells operating on frequency bands which the UE is not monitoring based on expiry of a DRX timer”.
However, Hwang from the same or similar field of endeavor discloses reporting channel state information (CSI) to a plurality of cells based on a network-configured coding rate for reporting CSI for cells operating on frequency bands which the UE is not monitoring based on expiry of a DRX timer (paragraph [0131], [0143], CSI reports for subframes during Discontinuous Reception (DRX) active time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “reporting channel state information (CSI) to a plurality of cells based on a network-configured coding rate for reporting CSI for cells operating on frequency bands which the UE is not monitoring based on expiry of a DRX timer” as taught by Nazar, in the combined system of Yu and Nory, so that it would provide channel state information with carrier aggregation configured by higher layer for which a periodic and/or aperiodic CSI reports (Nazar, paragraph [0005]).

Regarding claim 32, the claim is rejected based on the same reasoning as presented in the rejection of claim 15.

Regarding claim 49, the claim is rejected based on the same reasoning as presented in the rejection of claim 15.

Allowable Subject Matter
17.	Claims 9, 13-14, 26, 30-31, 43 and 47-48  are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations,
(3) that all independent claims (claims 1, 18, 35 and 52) were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 9, 13-14, 26, 30-31, 43 and 47-48  , contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “triggering a scheduling request with respect to a cell; and responsive to triggering the scheduling request, activating DRX using the first DRX parameters or the second DRX parameters based on a frequency band in which the cell operates”; “reporting channel state information (CSI) to a plurality of cells, wherein reported CSI for cells operating on the first frequency resources is not multiplexed with reported CSI for cells operating on the second frequency resources”; and “reporting channel state information (CSI) to a plurality of cells, wherein the reported CSI comprises padding bits for cells associated with a frequency band for which the UE is not monitoring based on expiry of a DRX timer”.

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414